Citation Nr: 0907859	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  06-07 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for coronary artery 
disease, status post 
five-vessel bypass.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1967 to 
November 1971.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from March 2005 and July 2005 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Hartford, Connecticut.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran claims entitlement to service connection for 
hypertension and coronary artery disease as a result of his 
exposure to Agent Orange or alternatively, as due to his 
diabetes mellitus.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).  Service connection may also be established for 
disability which is proximately due to or the result of a 
service-connected disability.  38 C.F.R. § 3.310(a) (2008).  
Further, a disability which is aggravated by a service-
connected disability may be service-connected to the degree 
that the aggravation is shown.  Allen v. Brown, 7 Vet. App. 
439 (1995).  

A veteran who served in the Republic of Vietnam during the 
period from January 9, 1962 to May 7, 1975 shall be presumed 
to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that 
a veteran was not exposed to any such agent during that 
service.  38 U.S.C.A. § 1116(f) (West 2002).  Certain 
diseases associated with exposure to certain herbicide agents 
will be presumed to have been incurred in service, even 
though there is no evidence of that disease during the period 
of service at issue.  38 U.S.C.A. § 1116(a) (West 2002); 38 
C.F.R. §§ 3.307(a)(6), 3.309(e) (2008).  However, 
hypertension and heart disease are not conditions established 
by the Secretary of Veterans Affairs as being associated with 
exposure to herbicides.  See 72 Fed. Reg. 32,395 (2007).

In this regard, the Board notes that in accordance with 
section 3 of the Agent Orange Act of 1991, Pub. L. 102-4, 
105 Stat. 11, the Secretary has entered into an agreement 
with the National Academy of Sciences (NAS) to review and 
summarize the scientific evidence concerning the association 
between exposure to herbicides used in support of military 
operations in the Republic of Vietnam during the Vietnam Era 
and each disease suspected to be associated with such 
exposure.  
As required by the statute and agreement, the NAS submits a 
report to the 
Secretary every two years regarding the results of their 
review and summarization of the medical literature.  In the 
latest report, NAS concluded that there remains inadequate or 
insufficient evidence of an association between exposure to 
herbicides and circulatory disorders including coronary 
artery disease, myocardial infarction, and hypertension.  See 
Health Outcomes Not Associated With Exposure to Certain 
Herbicide Agents, 72 FR 32395-01 (June 12, 2007).  

As noted above, the Veteran has claimed service connection 
for his hypertension and heart disease as due to herbicide 
exposure or as secondary to diabetes.  The medical evidence 
of record reflects that the Veteran was diagnosed with 
hypertension and had surgery for heart disease years prior to 
his diagnosis of diabetes.  However, an opinion has not been 
requested as to whether his service connected diabetes or 
radical nephrecomy for renal cell carcinoma have aggravated 
his hypertension or heart disease beyond normal progress of 
those conditions.  

Moreover, review of the Veteran's service treatment records 
reveal that at his entrance examination in July 1967, the 
Veteran's blood pressure measured 140/86 when sitting, 140/86 
when recumbent, and 140/86 when standing, and his heart was 
evaluated as normal.  In December 1967, while being treated 
for a nosebleed, the Veteran's blood pressure measured 150/80 
in a supine position.  Four days later in December 1967, his 
blood pressure measured 142/78.  One day after that in 
December 1967, his blood pressure measured 144/60.  At a May 
1969 examination, the Veteran's blood pressure measured 
130/72 when sitting, 130/76 when recumbent, and 130/90 when 
standing, and his heart was evaluated as normal.  At a June 
1970 examination, the Veteran's blood pressure measured 
118/68 when sitting, 120/72 when recumbent, and 116/80 when 
standing, and his heart was evaluated as normal.  In August 
1970, it was reported that the results of a chest film taken 
in July 1970 revealed no significant abnormalities.  At his 
service discharge examination in September 1971, the 
Veteran's blood pressure measured 120/70 when sitting and 
120/72 when standing (with no measurement taken when 
recumbent), and his heart was evaluated as normal.

As an elevated blood pressure reading was noted in service 
(130/90), and hypertension is currently diagnosed, a VA 
opinion as to whether his disability is etiologically related 
to service is needed.  38 C.F.R. § 3.159(c)(4).

As a final matter, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  In 
the present appeal, the appellant was not provided with 
notice of what type of information and evidence was needed to 
substantiate his claim for service connection on a secondary 
basis.  Thus, on remand the RO/AMC should provide corrective 
notice.  

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), with regard to 
his claim for secondary service 
connection, to include aggravation of a 
nonservice connected disability by a 
service connected disability.
 
2.  Schedule the Veteran for a VA 
cardiovascular examination by a physician 
for an opinion as to the relationship 
between his hypertension and heart 
disease and service or a service-
connected condition.  The claims folder 
must be made available to and be reviewed 
by the examiner in conjunction with the 
examination.

Following review of the claims file and 
examination of the Veteran, the examiner 
should provide an opinion as to whether 
the Veteran has chronic hypertension 
and/or heart disease which arose during 
service or is etiologically related to 
service.  If not, the examiner should 
provide an opinion as to whether the 
Veteran's service connected diabetes 
mellitus or status post nephrectomy for 
renal cell carcinoma caused or 
permanently worsened the Veteran's 
hypertension and/or heart disease beyond 
normal progress of those disorders 
(aggravation).  If aggravation is shown, 
the examiner should quantify the degree 
of aggravation, if possible.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO/AMC should again review 
the record.  If the benefit sought on 
appeal remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and be given the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

